Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to show or adequately teach
A system comprising: an internal combustion engine including a plurality of cylinders, the plurality of cylinders including at least one dedicated exhaust gas recirculation (EGR) cylinder configured to provide EGR to the engine via an EGR loop and at least one non-dedicated cylinder; 
a fueling system including a plurality of injectors structured to inject fuel into respective ones of the plurality of cylinders; 
an ignition system including a plurality of spark plugs structured to ignite charge mixture in respective ones of the plurality of cylinders; and 
an electronic control system operatively coupled with the fueling system and the ignition system, the electronic control system being configured to: 
evaluate engine operating parameters including an engine load and an engine speed; 
in response to variation in the engine operating parameters, control operation of the fueling system to vary combustion in the at least one dedicated cylinder among a plurality of fueling values ranging from rich of stoichiometric to zero fueling; 
evaluate an operating point of the engine on an engine operating map having an engine load axis and an engine speed axis; 
in response to an evaluation that the operating point is in a first region of the engine operating map, control the fueling system to provide combustion in the at least one dedicated EGR cylinder which is rich of stoichiometric; 
in response to an evaluation that the operating point is in a second region of the engine operating map, control the fueling system to provide combustion in the at least one dedicated EGR cylinder which is stoichiometric; 
in response to an evaluation that the operating point is in a third region of the engine operating map, control the fueling system to provide to provide combustion in the at least one dedicated EGR cylinder which is lean of stoichiometric; 
and in response to an evaluation that the operating point is in a fourth region of the engine operating map, control the fueling system to provide zero fueling to the at least one dedicated EGR cylinder..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747